Case 1:18-cv-00378-WES-PAS Document 131 Filed 10/27/20 Page 1 of 15 PageID #: 1851




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF RHODE ISLAND

   AMERICAN TRUCKING                             :
   ASSOCIATIONS, INC.; CUMBERLAND                :
   FARMS, INC.; M&M TRANSPORT                    :
   SERVICES, INC.; and NEW ENGLAND               :
   MOTOR FREIGHT, INC.,                          :
        Plaintiffs,                              :
                                                 :
   v.                                            :       C.A. No.: 1:18-cv-00378-WES-PAS
                                                 :
   PETER ALVITI, JR., in his official            :
   capacity as Director of the Rhode Island      :
   Department of Transportation; Rhode           :
   Island Turnpike and Bridge Authority          :
           Defendants.                           :


                          MOTION FOR CERTIFICATION OF ORDER
                             FOR INTERLOCUTORY APPEAL

          Non-Party Governor Gina M. Raimondo, Non-Party Speaker Nicholas Mattiello and

   Non-Party Representative Stephen Ucci (collectively, the “Non-Parties”) and Defendants Peter

   Alviti, Jr., in his capacity as Director of the Department of Transportation (“RIDOT”) and the

   Rhode Island Turnpike and Bridge Authority (together with RIDOT, the “Defendants,” and

   together with the Non-Parties, the “Moving Parties”) hereby move this Court to amend its

   Opinion and Order (Doc. 129) to include a certification under 28 U.S.C. § 1292(b) 1 so that the

   Moving Parties may seek interlocutory appellate review of the following controlling questions:

          1.      Whether the legislative privilege is absolute when a facially neutral statute is

   challenged under the dormant Commerce Clause.




   1
    The Moving Parties also reserve their right to appeal under 28 U.S.C. § 1291 and to seek a writ
   of mandamus under the All Writs Act, 28 U.S.C. § 1651. See In re Hubbard, 803 F.3d 1298,
   1310 (11th Cir. 2015) and In re Grand Jury Subpoena, 909 F.3d 26 (1st Cir. 2018).
Case 1:18-cv-00378-WES-PAS Document 131 Filed 10/27/20 Page 2 of 15 PageID #: 1852




          2.      Whether the legislative and deliberative process privileges may be invaded in a

   dormant Commerce Clause case for the purpose of establishing whether a facially neutral statute

   was enacted with a discriminatory purpose.

                                           INTRODUCTION

          This Court’s ruling that the Plaintiffs may invade the legislative and deliberative process

   privileges in a dormant Commerce Clause challenge to a facially neutral statute is

   unprecedented. The Court’s Opinion and Order impermissibly invades the legislative privilege,

   which is designed to enable and encourage officials performing legislative functions to discharge

   their duties and devote their best efforts and full attention to the public good, and the deliberative

   process privilege, which protects the decision-making process to safeguard the quality and

   integrity of governmental decisions. Recognizing that these privileges exist, but concluding that

   those privileges should be “breached,” the Court’s Opinion and Order (1) permits Plaintiffs to

   take the depositions of the Governor, the State’s chief executive officer and commander-in-chief,

   the Speaker and Representative Ucci, as well as that of RIDOT’s consultant, CDM Smith, Inc.

   (“CDM Smith”) on privileged matters, and (2) requires each of them to search for and produce

   pre-enactment, pre-decisional and privileged documents, work product and communications.

          The Court’s Opinion and Order is premised on two erroneous conclusions of law: (1)

   that the legislative privilege is qualified even when a facially neutral statute is challenged under

   the dormant Commerce Clause and (2) that the legislative and deliberative process privileges

   may be invaded in a dormant Commerce Clause case for the purpose of establishing whether a

   facially neutral statute was enacted with a discriminatory purpose. At a minimum, there is

   substantial ground for difference of opinion as to these two controlling questions of law.




                                                     2
Case 1:18-cv-00378-WES-PAS Document 131 Filed 10/27/20 Page 3 of 15 PageID #: 1853




          As detailed more fully herein, permitting the Court’s Opinion and Order to stand without

   interlocutory appellate review would be wrong for several reasons. It would be wrong as a

   doctrinal matter because the legislative privilege is absolute in a dormant Commerce Clause

   challenge to a facially neutral statute and, as such, the Moving Parties and CDM Smith should

   not be required to produce documents protected by the legislative privilege or to testify as to

   matters protected by the privilege. It also would be wrong as a doctrinal matter because neither

   the legislative privilege nor the deliberative process privilege may be invaded in a dormant

   Commerce Clause case for the purpose of establishing whether a facially neutral statute was

   enacted with a discriminatory purpose. More practically, permitting the Court’s Opinion and

   Order to stand without interlocutory appellate review will severely prejudice the Moving Parties’

   rights. Indeed, once the privileges are invaded and Plaintiffs are given access to privileged

   documents and information there will be no going back. That bell cannot be unrung. Permitting

   the Court’s Order and Opinion to stand also would be wrong as a policy matter because it would

   set a precedent that will have a dangerous chilling effect on the free flow of communication to

   and within the General Assembly, within RIDOT and as between RIDOT and its consultants

   such as CDM Smith. It also would set a precedent that will have an equally dangerous and

   chilling effect on the free flow of communications from legislators and other state officials to

   their constituents and the public. Finally, permitting the Court’s Opinion and Order to stand also

   would be wrong as a matter of judicial economy because it would require Defendants to call at

   trial some or all of the 38 senators and the 75 representatives who voted on the RhodeWorks Act




                                                    3
Case 1:18-cv-00378-WES-PAS Document 131 Filed 10/27/20 Page 4 of 15 PageID #: 1854




   so that an accurate and complete picture of the intent of the legislature as a whole may be

   presented.2

                                          LEGAL STANDARD

            A district court may certify for interlocutory review an order that (1) “involves a

   controlling question of law,” (2) “as to which there is substantial ground for difference of

   opinion,” and when (3) “an immediate appeal from the order may materially advance the

   ultimate termination of the litigation.” 28 U.S.C. § 1292(b); Camacho v. P.R. Ports Auth., 369

   F.3d 570, 573 (1st Cir. 2004); see also In re San Juan Dupont Plaza Hotel Fire Litig., 859 F.2d

   1007, 1010 n.1 (1st Cir. 1988) (agreeing to hear certified interlocutory appeal involving work

   product doctrine); Lincoln-Dodge, Inc. v. Sullivan, No. 06-cv-70, 2009 WL 578541, at *1-2

   (D.R.I. Mar. 4, 2009) (Smith, J.) (certifying interlocutory appeal); Cabot v. Lewis, C.A. No. 13-

   11903-FDS, 2015 U.S. Dist. LEXIS 89257, at *2-3 (D. Mass. July 8, 2015) (certifying

   interlocutory appeal of decision related to psychotherapist-patient privilege). Under Federal

   Rule of Appellate Procedure 5(a), a district court may amend its order to add the certification.

   Fed. R. App. P. 5(a)(3).

                                              ARGUMENT

       I.        The Preconditions for § 1292(b) Interlocutory Review Are Met.

            The United States Supreme Court has recognized that the preconditions for § 1292(b)

   review – “‘a controlling question of law,’ the prompt resolution of which ‘may materially




   2
     Defendants in no way concede that the intent of any individual legislator bears on the intent of
   the legislature as a whole and continue to maintain, as they have in this case (and as supported by
   law), that the text of the statute is the only evidence of the legislature’s intent. However, if this
   Court’s Opinion and Order is permitted to stand, Defendants will be left with no option other
   than to seek discovery from other members of the General Assembly, not merely the two
   members that Plaintiffs hand picked after reading newspaper articles.

                                                     4
Case 1:18-cv-00378-WES-PAS Document 131 Filed 10/27/20 Page 5 of 15 PageID #: 1855




   advance the ultimate termination of the litigation’ – are most likely to be satisfied when a

   privilege ruling involves a new legal question or is of special consequence.” Mohawk Indus. v.

   Carpenter, 558 U.S. 100, 110 (2009) (emphasis added). Thus, the Supreme Court instructed,

   “district courts should not hesitate to certify an interlocutory appeal in such cases.” Id.

          Courts in this circuit and elsewhere have certified important questions of privilege. See

   In re San Juan Dupont Plaza Hotel Fire Litig., 859 F.2d at 1010 n.1 (agreeing to hear certified

   interlocutory appeal involving work product doctrine); Cabot, 2015 U.S. Dist. LEXIS 89257, at

   *2-3 (certifying interlocutory appeal of decision related to psychotherapist-patient privilege); see

   also Miller v. Transamerican Press, Inc., 621 F.2d 721, 722 (5th Cir. 1980), opinion

   supplemented at 628 F.2d 932, certiorari denied, 450 U.S. 1041 (question of law concerning

   scope of permissible discovery); United States v. Real Prop. & Improvements Located at 2441

   Mission St., No. C 13-2062 SI, 2014 U.S. Dist. LEXIS 47135, at *1-2 (N.D. Cal. Apr. 4, 2014)

   (issuing order certifying an interlocutory appeal pursuant to § 1292(b) from a ruling that the Fifth

   Amendment privilege did not apply); Middlesex Cty. Ret. Sys. v. Semtech Corp., No. CV 07-

   7114 CAS (FMOx), 2010 U.S. Dist. LEXIS 148584, at *7-8 (C.D. Cal. May 17, 2010) (issuing

   order certifying an interlocutory appeal pursuant to § 1292(b) from a ruling concerning the

   waiver of a privilege).

          As demonstrated more fully herein, the Court’s ruling on the legislative and deliberative

   process privileges is of special consequence here. Consistent with the Supreme Court’s

   admonition, this Court should not hesitate to certify an interlocutory appeal in this case.

          A. The Opinion and Order Involves Controlling Questions of Law.

          An order involves a controlling question of law when it is “‘serious to the conduct of the

   litigation, either practically or legally.’” Atrion Networking Corp. v. Marble Play, LLC, 31 F.



                                                     5
Case 1:18-cv-00378-WES-PAS Document 131 Filed 10/27/20 Page 6 of 15 PageID #: 1856




   Supp. 3d 357, 359 (D.R.I. 2014) (Smith, J.) (quoting Bank of N.Y. v. Hoyt, 108 F.R.D. 184, 190

   (D.R.I. 1985)); accord Ruiz v. Rhode Island, No. 16-507 WES, 2018 U.S. Dist. LEXIS 128710,

   at *5 (D.R.I. Aug. 1, 2018) (Smith, J.); United States v. R.I. Dep’t of Corr., No. 14-78-S, 2015

   U.S. Dist. LEXIS 125946, at *3 (D.R.I. Sept. 21, 2015) (Smith, J.). An order may involve a

   controlling question of law when appellate review of the issue will impact discovery. R.I. Dep’t

   of Corr., 2015 U.S. Dist. LEXIS 125946, at *3.

          Thus, as the Supreme Court held in Mohawk, when a privilege ruling involves a new

   legal question or is of special consequence, the order most likely involves a controlling question

   of law. Mohawk Indus., 558 U.S. at 110; accord In re Ohio Execution Protocol Litig., No. 15-

   0305, 2016 U.S. App. LEXIS 23716, at *5 (6th Cir. Feb. 22, 2016) (“Mohawk supports the

   conclusion that discovery orders qualify for interlocutory review if the § 1292(b) factors are

   met”). Consistent with that holding, courts in this circuit and elsewhere have concluded that

   certain questions concerning the application of privileges are controlling questions of law. In re

   Lupron Mktg. & Sales Practices Litig., 313 F. Supp. 2d 8, 9 (D. Mass. 2004) (concluding, on this

   prong, that a determination as to whether a party may invoke certain privileges is serious to the

   conduct of the litigation); see also In re Windstream Communs., LLC, No. 18-0305, 2018 U.S.

   App. LEXIS 21997, at *2 (6th Cir. Aug. 7, 2018) (concluding that the application of Fed. R.

   Evid. 502 to a claim of privilege is a controlling question of law).

          Here, the questions of law at issue are serious to the conduct of the litigation both

   practically and legally. Appellate review of those questions has the potential to dramatically

   impact discovery and the disposition of this case. For example, if the Court’s Opinion and Order

   stands, the Non-Parties will be required to open the inner offices of government and engage in a

   searching review for documents and communications that might suggest that some state official,



                                                     6
Case 1:18-cv-00378-WES-PAS Document 131 Filed 10/27/20 Page 7 of 15 PageID #: 1857




   individual legislator, staffer, agency employee or anyone else for that matter had some improper

   or discriminatory purpose in mind during the deliberative and legislative processes leading up to

   the enactment of the RhodeWorks Act. That process, of course, will be burdensome and time

   consuming. In addition, the Non-Parties and CDM Smith will be required to sit for depositions

   and, while the Court’s Opinion and Order initially describes the limit of those depositions as

   “narrowly focused,” matters related to documents obtained by Plaintiffs and specifically related

   to RhodeWorks is anything but narrow. Moreover, as counsel for the Moving Parties argued

   during the hearing on the Motions to Quash, Defendants cannot sit idly by while Plaintiffs seek

   to unearth the intent of the legislature as a whole from two hand-picked members of the General

   Assembly without conducting similar discovery as to other members of the General Assembly.

           If, however, interlocutory review is permitted and the Court’s Opinion and Order is

   reversed, the trajectory of the litigation would look dramatically different. As explained more

   fully in Section I(C) herein, this Court’s decision denying Plaintiffs’ Motion for Preliminary

   Injunction presages that without access to the privileged documents Plaintiffs cannot sufficiently

   overcome the legislative findings and demonstrate, beyond a reasonable doubt, that the

   RhodeWorks Act is unconstitutional because it was enacted with a discriminatory purpose.

   Thus, the Opinion and Order involves controlling questions of law and appellate review of those

   questions has the potential to dramatically impact the course of discovery and the disposition of

   this case.

           B. There Are Substantial Grounds for a Difference of Opinion on the Controlling
              Legal Questions.

           Substantial grounds for a difference of opinion exist when an issue involves “‘one or

   more difficult and pivotal questions of law not settled by controlling authority.’” In re San Juan

   Dupont Plaza Hotel Fire Litig., 859 F.2d at1010 n.1 (quoting McGillicuddy v. Clements, 746


                                                    7
Case 1:18-cv-00378-WES-PAS Document 131 Filed 10/27/20 Page 8 of 15 PageID #: 1858




   F.2d 76, 76 n.1 (1st Cir. 1984)). Substantial grounds for difference of opinion regarding the

   correctness of a decision exist when:

                  (1) the question is difficult, novel and either a question on which
                  there is little precedent or one whose correct resolution is not
                  substantially guided by previous decision; (2) the question is
                  difficult and of first impression; (3) a difference of opinions exists
                  within the controlling circuit; or (4) the circuits are split on the
                  question.

   In re Miedzianowski, 735 F.3d 383, 384 (6th Cir. 2013). Here, this Court’s Opinion and Order

   itself highlights the substantial grounds for a difference of opinion as to the privileges.

          1. There are substantial grounds for a difference of opinion on the first controlling
             question of law.

          As to the first controlling question of law – whether the legislative privilege is absolute

   when a facially neutral statute is challenged under the dormant Commerce Clause – this Court

   recognized that since the decision in United States v. Gillock, 445 U.S. 360 (1980), “the Supreme

   Court has offered scant guidance as to the contours of the state legislative privilege.” Opinion

   and Order at 9. This Court’s Opinion and Order further recognized that lower courts have

   divided on this question, following “one of two paths.” Id. The Opinion and Order proceeded to

   detail the first path, which concludes that apart from certain discrete categories of cases,

   legislative privilege is absolute, and the second path, which concludes that the state legislative

   privilege is inherently qualified and require a case-specific balancing of interests. Id. After

   identifying these conflicting approaches, this Court ultimately chose the second path and

   determined that the legislative privilege is qualified even when a facially neutral statute is

   challenged under the dormant Commerce Clause because “‘cases applying a qualified privilege

   represent the better, and controlling, legal rule.’” Id. at 15-16 (quoting Kay v. City of Rancho

   Palos Verde, No. CV 02-03922 MM RZ, 2003 WL 25294710, at *12-14 (C.D. Cal. Oct. 10,



                                                     8
Case 1:18-cv-00378-WES-PAS Document 131 Filed 10/27/20 Page 9 of 15 PageID #: 1859




   2003)). Notably, Kay was not a dormant Commerce Clause case. See Kay, 2003 WL 25294710,

   at *1-2. The claims at issue in Kay were that an ordinance was an unlawful bill of attainder and

   violated the ex post facto, due process and equal protection clauses. Id. at *2. Thus, while Kay

   concluded that the qualified privilege represents the better and controlling legal rule, it reached

   no such conclusion relative to dormant Commerce Clause cases. Id. at *14. Even more

   significantly, however, Kay recognized that “the federal courts have not adopted a consistent

   approach to application of the legislative privilege in civil suits.” Id.

          In concluding that the legislative privilege is qualified in this dormant Commerce Clause

   case, this Court recognized that Miles-Un-Ltd., Inc. v. Town of New Shoreham, R.I., another case

   decided by a court in this Circuit, had reached a different conclusion in a dormant Commerce

   Clause case, but this Court dismissed that case on the basis that it “inexplicably focused on the

   question of [legislative] immunity.” Opinion and Order at 12 (citing Miles-Un-Ltd., Inc. v. Town

   of New Shoreham, R.I., 917 F. Supp. 91 (D.N.H. 1996)). However, other courts have read the

   Miles-Un-Ltd., Inc. decision as the Moving Parties have – as treating the legislative privilege as

   absolute. See, e.g., Kay, 2003 WL 25294710, at *12 (categorizing Miles-Un-Ltd., Inc. as a case

   adopting an “absolutist approach” to the legislative privilege); Mich. State A. Philip Randolph

   Inst. v. Johnson, No. 16-cv-11844, 2018 U.S. Dist. LEXIS 87623, at *12 (E.D. Mich. Jan. 4,

   2018) (describing Miles-Un-Ltd., Inc. as adopting an absolute legislative privilege); Hobart v.

   Stafford, 784 F. Supp. 2d 732, 764 (S.D. Tex. 2011) (recognizing that Miles-Un-Ltd., Inc.

   “applied an absolute evidentiary privilege”).

          Finally, the Court’s conclusion on this first question of law cannot be reconciled with the

   many cases that have concluded that the legislative privilege is absolute except in federal

   criminal cases brought against legislators and in redistricting and voting rights cases. See



                                                      9
Case 1:18-cv-00378-WES-PAS Document 131 Filed 10/27/20 Page 10 of 15 PageID #: 1860




   Greater Birmingham Ministries v. Merrill, No. 2:15-cv-02193-LSC, 2017 U.S. Dist. LEXIS

   233149, (N.D. Ala. Mar. 13, 2017); Lee v. Va. State Bd. of Elections, Civil Action No.

   3:15CV357 (HEH-RCY), 2015 U.S. Dist. LEXIS 171682, at *10-11 (E.D. Va. Dec. 23, 2015);

   Clayland Farm Enters. v. Talbot Cty., No. GLR-14-03412, 2018 U.S. Dist. LEXIS 169159 (D.

   Md. Oct. 1, 2018); Pulte Home Corp. v. Montgomery Cty., No. GJH-14-3955, 2017 U.S. Dist.

   LEXIS 82935 (D. Md. 2017).

          2. There are substantial grounds for a difference of opinion on the second
             controlling question of law.

          The second controlling question of law is whether the legislative and deliberative process

   privileges may be invaded in a dormant Commerce Clause case for the purpose of establishing

   whether a facially neutral statute was enacted with a discriminatory purpose. This Court

   answered that question in the affirmative. In doing so, this Court recognized that its conclusion

   that documents and communications bearing on the intent or motivation of individual legislators

   and the Governor, and their staff persons and consultants, are relevant “arguably conflicts with”

   this Court’s prior decision in Apel v. Murphy, 70 F.R.D. 651 (D.R.I. 1976). Opinion and Order

   at 19. This Court concluded, however, that the decision in Apel “is inconsistent with” the United

   States Supreme Court’s decision in Bacchus Imports v. Dias, 468 U.S. 263, 270 (1984) and the

   First Circuit’s decision in Alliance of Auto. Mfrs. v. Gwadosky, 430 F.3d 30, 39 (1st Cir. 2005).

   Opinion and Order at 19 n.11.

          Notably, however, cases decided after Bacchus continued to apply Apel to conclude that

   evidence of discriminatory motive of lawmakers is irrelevant to a dormant Commerce Clause

   claim. See, e.g., Gov’t Suppliers Consolidating Services, Inc. v. Bayh, 133 F.R.D. 531, 539 (S.D.

   Ind. 1990); see also Harris v. City of Wichita, No. 94-3357, 1996 U.S. App. LEXIS 209, at *7

   (10th Cir. Jan. 3, 1996) (relying on Apel for the proposition that ordinarily, the subjective


                                                    10
Case 1:18-cv-00378-WES-PAS Document 131 Filed 10/27/20 Page 11 of 15 PageID #: 1861




   motivation of governing bodies is irrelevant to the validity of their enactments). Thus, at a

   minimum, there is a split of authority among the district courts as to whether Apel remains good

   law and, if it does, absent interlocutory appellate review, there will be a split of authority even

   within this Court on whether evidence of a discriminatory motive of lawmakers is relevant to a

   dormant Commerce Clause claim.

          Moreover, this Court read the First Circuit’s decision in Alliance of Auto. Mfrs., in a way

   different from the Moving Parties and other courts. There, the First Circuit recognized that when

   the challenged statute identifies its purpose and that purpose is not discriminatory, other

   statements about the legislation’s purpose are not relevant because, at most, those other

   statements could show that a “potential discriminatory purpose was lurking in the background.”

   All. of Auto. Mfrs., 430 F.3d at 39.

          Consequently, at a minimum, there are substantial grounds for a difference of opinion on

   each of the foregoing questions of law; and, therefore, certification under § 1292(b) is

   appropriate.

          C. Interlocutory Review Will Materially Advance the Resolution of the Litigation.

          “‘The requirement that an appeal may materially advance the ultimate termination of the

   litigation is closely tied to the requirement that the order involve a controlling question of law.’”

   Philip Morris, Inc. v. Harshbarger, 957 F. Supp. 327, 330 (D. Mass. 1997) (quoting 16 Charles

   Alan Wright, et al., Federal Practice and Procedure § 3930 at 432 (2d ed. 1996)). The question is

   whether “[t]he contours of the trial will be much the same regardless of the disposition of the . . .

   issue.” Hoyt, 108 F.R.D. at 189. When a privilege ruling involves a new legal question or is of

   special consequence, this prong is likely satisfied. Mohawk Indus., 558 U.S. at 110; accord In re

   Ohio Execution Protocol Litig., 2016 U.S. App. LEXIS 23716, at *5. Courts often have found



                                                    11
Case 1:18-cv-00378-WES-PAS Document 131 Filed 10/27/20 Page 12 of 15 PageID #: 1862




   that a decision on a discovery issue is one that may materially advance the resolution of the

   litigation. 19 Moore’s Federal Practice – Civil § 203.31 (2020); see, e.g., Cabot, 2015 U.S. Dist.

   LEXIS 89257, at *5-6 (concluding that a decision on whether the psychotherapist-patient

   privilege had been waived would materially advance the ultimate termination of the litigation).

   This is especially so when the privileged documents “contain information that is at the heart of

   [the] litigation.” Nowak v. Lexington Ins. Co., No. 05-21682-CIV-MORE, 2006 U.S. Dist.

   LEXIS 92386, at *2 (S.D. Fla. July 12, 2006). After all, absent interlocutory review, post-

   judgment appeal of the Court’s order that the privileges have been breached would be of little

   value as “‘it might be impossible to undue the effects of disclosure’” to the adverse parties.

   Coleman v. Sterling, No. 09-CV-1594 W (BGS), 2012 U.S. Dist. LEXIS 199099, at *1-2 (S.D.

   Cal. Feb. 21, 2012) (certifying question of waiver of the attorney client privilege under § 1292(b)

   (quoting Bittaker v. Woodford, 331 F.3d 715, 717-18 (9th Cir. 2003) (en banc)).

          Here, this Court has already recognized the significance of the privileged information to

   the advancement and/or termination of the litigation. In ruling on Plaintiffs’ Motion for

   Preliminary Injunction, this Court already determined that if Plaintiffs were limited to reliance on

   publicly reported statements purportedly made by the Moving Parties, their claim of

   discrimination would fail. Memorandum and Order (Doc. 105). In the Court’s opinion, quotes

   that “are largely selective and presented without context,” id. at 10-11, “fall[] short” of what

   would be necessary to prove an intent to discriminate. Id. at 10. Thus, the Court concluded that

   “when considered against the text of the statute and legislative findings, this circumstantial

   evidence is not enough to meet Plaintiffs’ burden of demonstrating a likelihood of success at this

   juncture.” Id. at 11. If such circumstantial evidence were insufficient at the preliminary




                                                    12
Case 1:18-cv-00378-WES-PAS Document 131 Filed 10/27/20 Page 13 of 15 PageID #: 1863




   injunction stage, where evidentiary standards are considerably relaxed, it would be woefully

   inadequate at trial.

           Recognizing this deficiency, Plaintiffs have served subpoenas on the Governor, the

   Speaker and Representative Ucci seeking privileged documents and testimony on privileged

   matters. Defendants have argued that even then, such testimony and documents would not and

   cannot bear on whether the legislature, as a whole, enacted the RhodeWorks Act with a

   discriminatory purpose. But, this Court determined in its Opinion and Order that the legislative

   and deliberative process privileges may be “breached” so that Plaintiffs may attempt to develop

   evidentiary support for their claim that the RhodeWorks Act was enacted with a discriminatory

   intent. Opinion and Order at 6-29. Review of this Court’s determination that the privileges

   should be breached will have a profound effect on the litigation. If, on appeal, the First Circuit

   determines that the Non-Parties’ invocation of the privileges is proper, Plaintiffs will be left with

   the publicly available newspaper articles and the purported statements therein. Even if either or

   both of them are ultimately admissible at trial, this Court has already determined that both of

   them are insufficient for Plaintiffs to prevail on their claim of discriminatory intent. If, however,

   the First Circuit upholds this Court’s denial of the Motions to Quash, its ruling will considerably

   shape the remainder of discovery and the trial of this case. As noted above, denial of the

   Motions to Quash also will force open the door for Defendants to call at trial some, if not all, of

   the 38 senators and the 75 representatives who voted on the RhodeWorks Act. Thus, for all of

   these reasons, an appeal will materially advance the ultimate resolution of the litigation.




                                                    13
Case 1:18-cv-00378-WES-PAS Document 131 Filed 10/27/20 Page 14 of 15 PageID #: 1864




                                              CONCLUSION

          For these reasons, the Defendants and the Non-Parties respectfully request that the Court

   certify its October 23, 2020 Opinion and Order for interlocutory appeal under 28 U.S.C. §

   1292(b).

   NON-PARTY GOVERNOR GINA M. RAIMONDO
   NON-PARTY SPEAKER NICHOLAS MATTIELLO
   NON-PARTY REPRESENTATIVE STEPHEN R. UCCI
   By their attorneys,

   PETER F. NERONHA                                    /s/ John A. Tarantino
   ATTORNEY GENERAL                                    John A. Tarantino (#2586)
                                                       jtarantino@apslaw.com
   /s/ Michael W. Field                                Patricia K. Rocha (#2793)
   Michael W. Field, (#5809)                           procha@aplslaw.com
   Keith David Hoffmann (#9874)                        R. Bart Totten (#5095)
   Assistant Attorney General                          btotten@apslaw.com
   150 South Main Street                               Nicole J. Benjamin (#7540)
   Providence, Rhode Island 02903                      nbenjamin@apslaw.com
   (401) 274-4400, Extension 2380                      ADLER POLLOCK & SHEEHAN PC
   Fax: (401) 222-3016                                 One Citizens Plaza, 8th Floor
   mfield@riag.ri.gov                                  Providence, Rhode Island 02903
   khoffmann@riag.ri.gov                               (401) 274-7200
                                                       Fax (401) 351-4607

   PETER ALVITI, JR., in his official                  RHODE ISLAND TURNPIKE
   capacity as Director of the Rhode Island            AND BRIDGE AUTHORITY
   Department of Transportation                        By its attorneys,
   By His Attorney,
                                                       /s/ John A. Tarantino
   PETER F. NERONHA                                    John A. Tarantino (#2586)
   ATTORNEY GENERAL                                    jtarantino@apslaw.com
                                                       Patricia K. Rocha (#2793)
   /s/ Michael W. Field                                procha@aplslaw.com
   Michael W. Field, (#5809)                           R. Bart Totten (#5095)
   Assistant Attorney General                          btotten@apslaw.com
   150 South Main Street                               Nicole J. Benjamin (#7540)
   Providence, Rhode Island 02903                      nbenjamin@apslaw.com
   (401) 274-4400, Extension 2380                      ADLER POLLOCK & SHEEHAN PC
   Fax: (401) 222-3016                                 One Citizens Plaza, 8th Floor
   mfield@riag.ri.gov                                  Providence, Rhode Island 02903
                                                       (401) 274-7200
                                                       Fax (401) 351-4607


                                                  14
Case 1:18-cv-00378-WES-PAS Document 131 Filed 10/27/20 Page 15 of 15 PageID #: 1865




                                         CERTIFICATION

           I, the undersigned, hereby certify that I filed the within document via the ECF filing
   system and that a copy is available for viewing and downloading. I have also caused a copy to
   be sent via the ECF System to counsel of record on this 27th day of October 2020.

                                                       /s/ John A. Tarantino




                                                  15
   1034193.v1
